Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The following has been inserted in line 5 at page 1 of specification.
---CROSS-REFERENCE TO RELATED APPLICATIONS
This application is a 371 National Stage Application, which claims the benefit of International Application No. PCT/JP2017/028500, filed on May 29, 2019, which claims priority to Japanese Patent Application No. 2016-250514, filed on Dec. 26, 2016, the contents of which are hereby incorporated by references in their entirety.---

				       Reasons for Allowance
	The examples of the instant table 4 utilizing alumina flake would support a combination of the newly recited properties for reflected light of claim 10.
The only 1 example of the instant tables 1-3 (i.e. line 17 of the table 1 showing L value of 78) utilizing glass flake would support a combination of the newly recited properties for reflected light of claim 1.  Other examples show L value of 74, but the recited L value of 75 or more of the claim 1 would be reasonably supported by consideration of the L value of 78 and the L value of 74.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Rueger et al (US 8,500,901) or any combination of the prior art of the record would make the instant glitter pigment utilizing five layers having particular thicknesses yielding the recited combination of the properties.  Also, the tables 1-4 would show unexpected result of the combination of the recited properties of the instant five layers having the particular thicknesses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/March 24, 2021                                                /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762